The information in this case jointly charged that in Tulsa county, on the 13th day of January, 1917, A.B. Morris, Oscar Morris and Pat Malone, did have in their possession 48 half pints of whisky with the intent then and there on the part of the said defendants to sell, barter, give away and otherwise furnish the same in violation of the prohibitory liquor laws. They were jointly tried and the jury rendered a verdict finding Oscar Morris guilty as charged in the information and fixing his penalty at confinement in the county jail for 30 days and a fine of $50. From the judgment rendered on the verdict Oscar Morris appealed by filing in this court on September 18, 1917, a petition in error with case-made. No brief has been filed. When the case was called for final submission the Attorney General moved to affirm the judgment for failure to prosecute the appeal. An examination of the record discloses that the appeal in this case is destitute of merit. The judgment appealed from is therefore affirmed. Mandate forthwith. *Page 696